Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (U.S. Patent Application 20140126133 A1, hereinafter “Griffin”) in view of Ward (U.S. Patent 3961664 A).

Regarding Claim 1, Griffin teaches a foldable device comprising: 
a flexible display (§ 0105 Fig 29 flexible display 22) comprising a first portion (§ 0103 Figs  29 portion of 22 above first component 118), a second portion (§ 0103 Figs 29 portion of 22 above second component 120), and a third portion disposed between the first portion and the second portion (§ 0105 Figs 29 portion of 22 above central screen support 136); 
a body (§ 0103 29 combination of first component 118, central screen support 136, and  second component 120) comprising a first support portion which supports the first portion of the flexible display (§ 0103 Figs  29 first component 118), a second support portion which supports the second portion of the flexible display (§ 0103 Figs 29 second component 120), and a third support portion which supports the third portion of the flexible display (§ 0105 Figs 29 central screen support 136); 
a hinge (§ 0104 Fig 29 pivot support 124) comprising a first rotation axis which connects the first support portion to the third support portion (§ 0104 Fig 30 axis of first component 118, centered on a pin 134 in the hinge 124 left slot 132, thus connecting the first component 118/138 and the central screen support 136 – connected in that § 0106 movement of the pins 134 in the slots 132 forces the pivot member 122 and the central screen support 136 to move toward an end of the opening 130), and a second rotation axis which connects the second support portion to the third support portion (§ 0104 Fig 30 axis of second component 120/140, centered on a pin 134 in the hinge 124 right slot 132, thus connecting the second component 120 and the central screen support 136 – connected in that § 0106 movement of the pins 134 in the slots 132 forces the pivot member 122 and the central screen support 136 to move toward an end of the opening 130), and
at least one slot hole (§ 0104 Figs 30/31 slot 132 of hinge 124, centered on a pin 134 at a right end of the first component 118) which shifts the first rotation axis 
The difference between Griffin and the claim at issue appears to be substituting a [single continuous] slot for the two separate slots of Griffin. Such a single slot hole which shifts a first rotation axis and a second rotation axis along an inner surface of the slot hole when a first portion and a second portion rotate is well-known and obvious, for instance see Ward 3961664 A, and others.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the foldable device of Griffin to include the combined slots into a single slot of Ward because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
More specifically, the foldable device of Griffin and the combined slots into a single slot of Ward perform the same general and predictable function, the predictable function being shifts a first rotation axis and a second rotation axis along an inner surface of the slot hole when a first portion and a second portion. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the foldable device of Griffin by replacing it with the combined slots into a single slot of Ward. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 2, Griffin as modified teaches the foldable device as claimed in claim 1, wherein the first rotation axis and the second rotation axis allow the first support portion and the second support portion to rotate with respect to the third support portion when the flexible display changes from an open state to a closed state (Fig 30 par 0103), and 
wherein the at least one slot hole is disposed on at least one of the first support portion and the third support portion (Griffin Fig 30 third portion § 0106), and at least one of the second support portion and the third support portion and is rotatably coupled with the first rotation axis and the second rotation axis (Griffin Fig 30 third portion § 0106 is rotatably coupled with the first rotation axis and the second rotation axis).

Claims 3-10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (U.S. Patent Application 20140126133 A1, hereinafter “Griffin”) in view of Ward (U.S. Patent 3961664 A) and further in view of Mok et al. (U.S. Patent Application 20140042293 A1, hereinafter “Mok”).

Regarding Claim 3, Griffin as modified teaches the foldable device as claimed in claim 2, wherein the third support portion comprises a first support wing rotatably connected to the first support portion and a second support wing rotatably connected to the second support portion (Griffin Figs 28,32 §0105 teaches first and second additional supports 156 and 158, shown in Fig 30 to rotate at least when against the first support portion first component 118/138 and the second support portion second component 120/140 respectively, in the closed position, and rotatably connected through pivot support 128 and linkages 146/148).
Mok teaches wherein the third support portion comprises a first support wing rotatably connected to the first support portion (Figs 1-3 8 par 0025) and a second support wing  (Figs 1-3 9 par 0025) expressly rotatably connected to the second support portion (par 0025 Figs 1-3 8 and 9 are rotatably connected at 8a and 9a to first and second support portions 3 and 4 respectively).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the foldable device of Griffin/Ward to include the support wings of Mok because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the foldable device of Griffin/Ward as modified by the support wings of Mok can yield a predictable result of better mid-section display support. Thus, a person of ordinary skill would have appreciated including in the foldable device of Griffin/Ward the ability to use the support wings of Mok since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 4, Griffin as modified teaches the foldable device as claimed in claim 3, wherein the first rotation axis is disposed on both sides of the first support wing (Mok first axis 8a disposed on both ends of support 8 par 0025), the second rotation axis is disposed on both sides of the second support wing (Mok second axis 9a disposed on both ends of support 9 par 0025), and the at least one slot hole comprises a first slot hole disposed on the first support portion to receive the first rotation axis of the first support wing and a second slot hole disposed on the second support portion to receive the second rotation axis of the second support wing (Mok axes 8a/9a disposed in slot holes at 8a/9a at ends of display supports 3/4 par 0025).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the foldable device of Griffin/Ward to include the support wing slot hole connection of Mok because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the foldable device of Griffin/Ward as modified by the support wing slot hole connection of Mok can yield a predictable result of controlled rotation out of contact with the display of the additional supports in the closed position. Thus, a person of ordinary skill would have appreciated including in the foldable device of Griffin/Ward the ability to use the support wing slot hole connection of Mok since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 5, Griffin as modified teaches the foldable device as claimed in claim 4, wherein the first and second slot holes have a shape of a straight line (Mok the slot holes at 8a/9a have a shape of a straight line when viewed across the depth of the hole).

Regarding Claim 6, Griffin as modified teaches the foldable device as claimed in claim 3, 
wherein the at least one slot hole comprises a first slot hole disposed on both sides of the first support wing and a second slot hole disposed on both sides of the second support wing (Mok axes 8a/9a comprising rods reasonably understood as disposed in slot holes at 8a/9a at both sides of additional supports 8/9 par 0025), and 
wherein the first rotation axis is disposed on the first support portion and inserted to the first slot hole of the first support wing, and the second rotation axis is disposed on the second support portion and inserted to the second slot hole of the second support wing (Mok axes 8a/9a comprising rods reasonably understood as disposed in slot holes at 8a/9a at both sides of additional supports 8/9 and at both sides of display supports 3/4 par 0025).

Regarding Claim 7, Griffin as modified teaches the foldable device as claimed in claim 6, wherein the first and second slot holes have a curved shape (Mok the slot holes at 8a/9a have a curve shape when viewed in the perspective of Fig 3).

Regarding Claim 8, Griffin as modified teaches the foldable device as claimed in claim 3, wherein the at least one slot hole comprises a first slot hole disposed on both sides of the first support wing, a second slot hole disposed on both sides of the second support wing, a third slot hole disposed on the first support portion which faces the first slot hole of the first support wing, and a fourth slot hole disposed on the second support portion which faces the second slot hole of the second support wing (Mok axes 8a/9a comprising rods reasonably understood as disposed in slot holes at 8a/9a at both sides of additional supports 8/9 and at both sides of display supports 3/4 par 0025), 
wherein the first rotation axis is inserted to the first slot hole of the first support wing and the third slot hole of the first support portion, and the second rotation axis is inserted to the second slot hole of the second support wing and the fourth slot hole of the second support portion (Mok axes 8a/9a comprising rods reasonably understood as disposed in slot holes at 8a/9a at both sides of additional supports 8/9 and at both sides of display supports 3/4 par 0025).

Regarding Claim 9, Griffin as modified teaches the foldable device as claimed in claim 3, wherein a fixing member which fixes the third portion of the flexible display is fixed on an upper surface of the first and second support wings (Griffin par 0091 teaches adhesive used to couple the display to display-receiving surfaces).

Regarding Claim 10, Griffin as modified teaches the foldable device as claimed in claim 9, wherein the fixing member comprises a double-sided tape and an adhesive (Griffin par 0091 teaches adhesive used to couple the display to display-receiving surfaces).

Regarding Claim 13, Griffin as modified teaches the foldable device as claimed in claim 3, further comprising: 
first and second guide slots and first and second support arms (Mok Fig 2 cams 13/14 par 0027) which allow the first and second support wings to move, according to movement of the first and second support portions, between a support position which supports that the third portion of the flexible display is in the same plane as the first and second portions, and a receiving position which forms a receiving space to receive a curved third portion of the flexible display between the first and second support portions (Mok Fig 3 rod axes 8a/9a disposed in guide slot holes at 8a/9a at ends of wing supports 8/9 par 0025).

Regarding Claim 16, Griffin as modified teaches the foldable device as claimed in claim 3, wherein the third support portion further comprises a central support member which supports a central portion of the third portion of the flexible display (Griffin Fig 29 136 par 0103).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (U.S. Patent Application 20140126133 A1, hereinafter “Griffin”) in view of Ward (U.S. Patent 3961664 A) and further in view of Rothkopf et al. (U.S. Patent Application 20140328041 A1, hereinafter “Rothkopf”).

Regarding Claim 11, Griffin as modified teaches the foldable device as claimed in claim 2. However, Griffin as modified appears not to expressly teach further comprising: 
a first reinforcing plate that covers a part of the first support portion and the third support portion, and supports a part of the flexible display; and 
a second reinforcing plate that covers a part of the second support portion and the third support portion, and supports a part of the flexible display.

Rothkopf teaches further comprising: 
a first reinforcing plate that covers a part of the first support portion and the third support portion, and supports a part of the flexible display (Fig 8 70 par 0057 teaches providing a low-friction material plate on the back of the flexible display covering support portions that comprise moving/sliding surfaces); and 
a second reinforcing plate that covers a part of the second support portion and the third support portion, and supports a part of the flexible display (Fig 8 70 par 0057 teaches providing a low-friction material plate on the back of the flexible display covering support portions that comprise moving/sliding surfaces).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the foldable device of Griffin/Ward to include the reinforcing plate of Rothkopf because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the foldable device of Griffin/Ward as modified by the reinforcing plate of Rothkopf can yield a predictable result of improved sliding of the display on the supports when opening and closing. Thus, a person of ordinary skill would have appreciated including in the foldable device of Griffin/Ward the ability to use the reinforcing plate of Rothkopf since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 12, Griffin as modified teaches the foldable device as claimed in claim 11, wherein the first and second reinforcing plates are fixed on a rear surface of the flexible display (Rothkopf Fig 8 70 par 0057 teaches providing a low-friction material plate on the back of the flexible display covering support portions that comprise moving/sliding surfaces).
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14: 
While closest prior art Griffin (20140126133 A1), Ward (3961664 A), and Mok (20140042293 A1) teach portions of the limitations of Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 14, namely "wherein the first and second guide slots move along with the first and second support portions and the first and second support arms move by the first and second guide slots" in combination with all other limitations of the claim and of the claims on which the claim depends.
	Claim 15 would be allowable dependent on the allowability of Claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150366089 A1 teaches similar slots containing rotation axes between a center support and each of two outer supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624